DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Usui [US 8,863,043] in view of and Dixon [US 7,449,265].
For claim 1, Usui teaches a semiconductor device manufacturing system comprising: 
a photolithography apparatus (exposure device, see col. 2 lines 42-57) performing exposure on a semiconductor substrate including a chip area and scribe line area (integrated circuit forming transfer patterns of  TP1-TP2 and spaces in between chip areas, see Figs. 3-6); 
an etching apparatus (etching device) etching the semiconductor substrate that has been exposed by the photolithography apparatus; 
an observing apparatus (pattern inspection device 300 houses a substrate and images the actually transferred pattern on the material layer, see col. 4 lines 14-16) imaging the semiconductor substrate that has been etched by the etching apparatus; and 
a controller (an inspection data generator 100, a design device 200, a misalignment measurement device 250, and a pattern inspection device 300 for performing steps S10-S32, S70, S85, and S90, see col. 4 lines 41-50, col. 6 lines 1-4, and col. 6 line 52-col. 7 line 5) generates a first mask pattern  (S22) and provides the first mask pattern to the photolithography apparatus (S60), 
the photolithography apparatus performs exposure on the semiconductor substrate using the first mask pattern to provide an exposed semiconductor substrate (exposure device functionally capable of performing lithographic exposure substrate, see S60), 
the etching apparatus performs etching on the exposed semiconductor substrate to provide an etched semiconductor substrate (etching device functionally capable of performing etching of a substrate, see S75 and col. 6 lines 42-45), and 
the observing apparatus and generates a first semiconductor substrate image (inspection of transfer pattern at Step 85 after etching step S75, see col. 6 lines 52-65) by imaging the etched semiconductor substrate corresponding to the scribe lane area (the inspection device image capable of imaging a substrate of transfer pattern including alignment marks in scribe line, see Fig. 5 and col. 4 lines 14-16) and a second semiconductor substrate image (measurement in step 65 of unetched PR2 before etching step S75, see col. 5 lines 24-30) by imaging the exposed semiconductor substrate corresponding to the scribe lane area (misalignment measurement by device 250, see col. 5 lines 24-30) prior to the etching of the semiconductor substrate by the etching apparatus (S75),
the controller generates a second mask pattern (OPC corrected pattern of second mask after determination of hotspot, see steps S90 and S32) based on the first mask pattern and the first semiconductor substrate image (repeated OPC process S32 as a resulted a detected hotspot by comparison with inspection data with transferred pattern, col. 6 line 52-col. 7 line 5), and provides the second mask pattern to the photolithography apparatus (repeated step S60),
the controller determines whether to generate the second mask pattern by comparing the first and second semiconductor substrate images (comparison of misalignment and transferred pattern, see col. 6 lines 14-65).
Usui fails to teach explicitly disclose that the controller is configured to control the photolithography apparatus and the etching apparatus.
Dixon teaches a controller (190, see Fig. 1 and col. 2 lines 55-65) controlling the photolithography apparatus and the etching apparatus. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the controller of Dixon in the control of the device as taught by Usui in order to coordinate processing between the devices and ensure production throughput. 
For claim 17, Usui teaches a semiconductor device manufacturing system comprising: 
a photolithography apparatus (exposure device, see col. 2 lines 42-57) performing exposure on a semiconductor substrate including a chip area and a scribe lane area (integrated circuit forming transfer patterns of  TP1-TP2 and spaces in between chip areas, see Figs. 3-6); 
an etching apparatus (etching device) performing etching on the semiconductor substrate; 
a deposition apparatus (inherent device for providing deposition of hard mask, photoresist, and insulating film, see Figs. 4A-4E and col. 4 line 61-col 5. Line 6) performing deposition on the substrate; and 
a controller (an inspection data generator 100, a design device 200, a misalignment measurement device 250, and a pattern inspection device 300 for performing steps S10-S32, S70, S85, and S90, see col. 4 lines 41-50, col. 6 lines 1-4, and col. 6 line 52-col. 7 line 5) generates a first mask pattern (S22) and provides the first mask pattern to the photolithography apparatus (S32, S42, and S60), 
the photolithography apparatus and the etching apparatus form a first pattern on the chip area of the substrate using the first mask pattern, and form a second pattern on the scribe lane area of the substrate (exposure device functionally capable of performing lithographic exposure substrate, see S60, and etching device functionally capable of performing etching of a substrate, see S75, in chip and scribe area, see Fig. 5 and col. 5 lines 41-60), 
the deposition apparatus forms a first spacer layer on the first pattern, forms a second spacer layer on the second pattern, forms a first mask layer on the first spacer layer, and forms a second mask layer on the second spacer layer (deposition device is functionally capable of forming layers on a substrate, see Figs. 4A-4E and col. 4 line 61-col 5. Line 6), 
the etching apparatus forms a third pattern (pattern in shot area in functional area, see Fig. 5) by etching the first mask layer and the first spacer layer, and forms a fourth pattern (pattern in scribe area, see Fig. 5) by etching the second mask layer and the second spacer layer, the etching apparatus etches the substrate on the scribe lane area using the fourth pattern (etching device is functionally capable of etching the layers on a substrate, see col. 5 lines 13-16), and 
the controller generates a second mask pattern (OPC corrected pattern of second mask after determination of hotspot, see steps S90 and S32) based on a first substrate image (measurement in step 65 of unetched PR2 before etching step S75, see col. 5 lines 24-30) of the exposed substrate on the scribe lane area prior to the etching of the substrate scribe lane area using the first mask pattern and a second substrate image (inspection of transfer pattern S85 after etching step S75, see col. 6 lines 52-65) of the etched substrate on the scribe lane area using the fourth pattern (repeated OPC process S32 as a result of a detected hotspot by comparison with inspection data with transferred pattern including scribe line area and chip area, see Figs. 5 and 6 and col. 5 line 41-col. 7 line 5), and provides the second mask pattern to the photolithography apparatus (repeated step S60).
Usui fails to teach explicitly disclose that the controller is configured to control the photolithography apparatus and the etching apparatus.
Dixon teaches a controller (190, see Fig. 1 and col. 2 lines 55-65) controlling the photolithography apparatus and the etching apparatus. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the controller of Dixon in the control of the device as taught by Usui in order to coordinate processing between the devices and ensure production throughput.
For claim 2, Usui teaches the scribe lane area surrounds the chip area and defines the chip area (see Fig. 5).
For claim 3, Usui teaches the scribe lane area includes an overlay key area having an overlay key formed therein (alignment marks, see col. 5 lines 41-60).
For claim 4, Usui teaches the overlay key formed on the scribe lane area is formed based on the first mask pattern (transfer pattern includes both alignment marks in scribe line and pattern, see Fig. 5).
For claim 12, Usui teaches the photolithography apparatus and the etching apparatus perform a self-aligned double patterning (SADP) process on the semiconductor substrate using the first mask pattern (double patterning, see Figs. 3A-C).
For claim 18, Usui teaches a thickness of the first mask layer is substantially equal to a thickness of the second mask layer (capable of providing a mask layer having a particular thickness, see Figs. 4A-4E).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Usui in view of Dixon as applied to claim 1 above, and further in view of Preil et al. [US 7,853,920, wherein Ye et al [US 7,003,758] is incorporated by reference, see [0008]].
For claims 5-9, Usui teaches the controller includes and inspection unit that receives the first mask pattern data, and a comparator that receives the first semiconductor substrate image and the mask pattern from inspection unit, a CPU generates correction data for the first mask pattern to generate a second mask pattern based on the comparison performed by the comparator (an inspection data generator 100, a design device 200, a misalignment measurement device 250, and a pattern inspection device 300 for performing steps S10-S32, S70, S85, and S90, see col. 4 lines 41-50, col. 6 lines 1-4, and col. 6 line 52-col. 7 line 5).
Usui fails to explicitly teach the controller includes an intensity map generation module and a simulation module; the intensity map generation module receives the first mask pattern; wherein the intensity map generation module generates an intensity map for the first mask pattern using the first mask pattern and exposure data; and the intensity map generation module provides the generated intensity map and the exposure data to the comparator, wherein the exposure data includes a wavelength of incident light and a numerical aperture; the comparator compares the first semiconductor substrate image with the intensity map; and when the first semiconductor substrate image corresponds to the intensity map, the comparator provides the exposure data to the simulation module, wherein the simulation module generates the second mask pattern by correcting the first mask pattern based on correction data and the exposure data.
Preil teaches the controller includes an intensity map generation module and a simulation module (simulation system provides both intensity map and simulation, see [0029]); the intensity map generation module receives the first mask pattern (design pattern, see [0031]); wherein the intensity map generation module generates an intensity map (intensity map across mask, see [0037]) for the first mask pattern using the first mask pattern and exposure data (exposure setting, see [0033]); and the intensity map generation module provides the generated intensity map and the exposure data to the comparator, wherein the exposure data includes a wavelength of incident light and a numerical aperture (pixel size of simulation determined using wavelength and numerical aperture, see 7,003,758, incorporated by reference); the comparator compares the first semiconductor substrate image with the intensity map; and when the first semiconductor substrate image corresponds to the intensity map (determination of hot spots within image, see [0038]), the comparator provides the exposure data to the simulation module, wherein the simulation module generates the second mask pattern by correcting the first mask pattern based on correction data and the exposure data (categorize and prioritize hot spots, see [0041]-[0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the simulation system and associated function as taught by Preil in the determination of errors and hotspots as taught by Usui because the simulation allows for verification of the correctness of the design and mask layout before mask fabrication.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usui in view of Dixon as applied to claim 17 above, and further in view of Kim et al. [US 2019/0155174].
For claims 19 and 20, Usui fails to teach the second mask pattern generated by the controller includes the first mask pattern and a first dummy mask pattern surrounding the first mask pattern, the second mask pattern generated by the controller includes a second dummy mask pattern overlapping the first mask pattern.
Lee teaches the second mask pattern includes the first mask pattern and a first dummy mask pattern surrounding the first mask pattern, the second mask pattern includes a second dummy mask pattern overlapping the first mask pattern (dummy patterns 31 in the overlay patterns found in the CA and in the Scribe line SA, see [0034] and Figs. 3A-3C and 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the dummy patterns as taught Lee in the misalignment measurement marks as taught by Usui, because this would alleviate a loading effect occurring during a manufacturing process of the semiconductor device (see [0034] of Lee).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Usui in view of Dixon and Preil as applied to claim 9 above, and further in view of Kim.
For claim 10, Usui fails to teach the correction data includes a dummy mask pattern for a dummy pattern formed on the scribe lane area.
Lee teaches a dummy mask pattern for a dummy pattern formed on the scribe lane area (dummy patterns 31 in the overlay patterns found in the CA and in the Scribe line SA, see [0034] and Figs. 3A-3C and 11).
(dummy patterns 31 in the overlay patterns found in the CA and in the Scribe line SA, see [0034] and Figs. 3A-3C and 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the dummy patterns as taught Lee in the misalignment measurement marks of the patterns as taught by Usui, because this would alleviate a loading effect occurring during a manufacturing process of the semiconductor device (see [0034] of Lee).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Usui in view of Taniguchi [US 2003/0016339] and Dixon.
For claim 13, Usui teaches a semiconductor device manufacturing system comprising: 
a photolithography apparatus (exposure device, see col. 2 lines 42-57) performing exposure on a semiconductor substrate including a first region (first exposure pattern and TP1, S50, see Figs. 2-5) and a second region (second exposure pattern and TP2, S60, see Figs.); 
an etching apparatus (etching device) etching the semiconductor substrate that has been exposed by the photolithography apparatus; and 
a controller (an inspection data generator 100, a design device 200, a misalignment measurement device 250, and a pattern inspection device 300 for performing steps S10-S32, S70, S85, and S90, see col. 4 lines 41-50, col. 6 lines 1-4, and col. 6 line 52- col. 7 line 5) generates a first mask pattern for the first region and a second mask pattern for the second region, and provides the first and second mask patterns to the photolithography apparatus (first layout data and the second layout data used to create a first mask and a second mask used in exposure processes, respectively, are thereby generated (S21 and S22), 
the photolithography apparatus performs exposure on the first and second regions of the semiconductor substrate using the first and second mask patterns, respectively, to provide an exposed semiconductor substrate (S50 and S60),
the etching apparatus performs etching on the exposed semiconductor substrate (S55 and S75),
 the controller generates a third mask pattern based on the second mask pattern and an image of the second region of the semiconductor substrate that has been etched by the etching apparatus (repeated OPC process S32 as a resulted a detected hotspot by comparison with inspection data, col. 6 line 52- col. 7 line 5), and provides the third mask pattern to the photolithography apparatus (repeated step S60 after repeated step S32),
wherein the controller determines whether to generate the third mask pattern by comparing (comparison of inspection data with transfer pattern from pattern inspection device 300, see col. 6 lines 16-65) the image of the second region of the semiconductor substrate that has been etched by the etching apparatus (inspection S85 after etching step S75) with an image of the second region of the exposed semiconductor substrate prior to the etching of the second region by the etching apparatus (inspection S65 before etching step S75).
Usui fails to teach explicitly disclose that a controller configured to control the photolithography apparatus and the etching apparatus, and an arrangement density of the second mask pattern is less than an arrangement density of the first mask pattern.
Taniguchi teaches an arrangement density of the second mask pattern (isolated pattern of R2, see Figs. 3A-3E and [0044]) is less than an arrangement density of the first mask pattern (dense pattern of R1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the two pattern densities as taught by Taniguchi in the patterns as taught by Usui in order to provide the optimum exposure condition for each pattern density (see [0044] of Taniguchi).
Dixon teaches a controller (190, see Fig. 1 and col. 2 lines 55-65) controlling the photolithography apparatus and the etching apparatus. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the controller of Dixon in the control of the device and Usui in order to coordinate processing between the devices and ensure production throughput. 
For claim 14, Usui teaches the photolithography apparatus and the etching apparatus perform a self-aligned double patterning (SADP) process on the semiconductor substrate using the first and second mask patterns (double patterning, see Fig. 3A-C).
For claim 15, Usui teaches the semiconductor substrate includes a chip area and a scribe lane area (chip area and scribe area in Fig. 5): and the chip area includes the first and second regions (transfer patterns TP1 and TP2 include circuit pattern, see Figs. 3A-6C).

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
The Applicant argues on pages 11-13, regarding claims 1, 13, and 17,  that Usui fails to teach “a controller that determines whether to generate the second mask pattern by comparing a first semiconductor substrate image that is generated by imaging the etched semiconductor substrate corresponding to the scribe lane area with a second semiconductor substrate image that is generated by imaging the exposed semiconductor substrate corresponding to the scribe lane area prior to the etching of the semiconductor substrate by the etching apparatus,” because the inspection data of Usui compared to the actual transferred in step S85 is generated in step S70 after an etching process performed in step S55. 
The Examiner respectfully disagrees. The inspection in step S65 of Fig. 2 occurs before the etching of the hard mask HM in step S75. The inspection step S65 corresponds to the second semiconductor substrate image of the claims and the second mask pattern of Usui corresponds to the first mask pattern of the claims 1 and 17 and the second mask pattern of claim 13.  The inspection in step S85 occurs after the etching of the hard mask HM and the formation of the transfer pattern.  The inspection in step S85 corresponds to the first semiconductor image of the claims.  The transferred pattern is compared to the inspection data generated from the inspection at step S65 to determine whether the second mask pattern used in the second exposure press step S60 should be modified in step S32 to create a further mask based on the second mask pattern. The portion of the flowchart relied upon to teach the semiconductor imaging of the substrate prior to etching does not include the etching performed via the first mask pattern formed in the hard mask in step 55, but instead relies upon the pattern formed by the second mask pattern exposed and developed in step S60 that is imaged in step S65 and prior to the etching step S75.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759